Case 19-20889-drd7     Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26   Desc Main
                                Document      Page 1 of 9



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MISSOURI

In re:                                         )
                                               )
PATTY LOU TYDINGS,                             )            Case No. 19-20889-drd-7
                                               )
                     Debtor                    )

                              MEMORANDUM OPINION

         Before this Court is the Trustee’s Objections to Debtor’s Claim of Exemption.

The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1334(b) and

157(a) and (b). This is a core proceeding which this Court may hear and determine

pursuant to 28 U.S.C. §§157(b)(2)(A) and (B). For the reasons set forth below, the

Trustee’s objections are sustained.

                                I.    BACKGROUND

         The following facts have been stipulated by the parties. Patty Lou Tydings

(the “Debtor”) filed her Chapter 7 petition on September 26, 2019. The Debtor’s

husband died on June 24, 2003, and as a result, the Debtor received surviving

widow’s benefits from the Social Security Administration. These social security

benefits (“SS Benefits”) fall within the purview of the federal social security

exemption statute: 11 U.S.C. §407(a).

         The deposits of the SS Benefits began on June 24, 2019, and were comprised

of two payments of so-called “back pay” totaling $11,190.57. They were deposited

in the Debtor’s only bank account at the time, a checking account at First State

                                           1
Case 19-20889-drd7   Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26    Desc Main
                              Document      Page 2 of 9



Community Bank (the “Account”). The Debtor’s employer deposited her weekly

wages directly into that same checking account. Thus, exempt social security money

and non-exempt funds were commingled in the Account.

      The balance in the Account prior to the deposit of the first SS Benefits was

$518.27. During the three months leading up to the Debtor’s bankruptcy filing, SS

Benefits totaling $15,171.57 were deposited in the Account; deposits of the Debtor’s

wages and other miscellaneous funds into the Account totaled $6,670.38. The

combined deposits during the relevant time period, therefore, totaled $21,841.95.

Withdrawals from the Account during that same period totaled $13,461.07, leaving

a balance of $8,939.15 on the Debtor’s petition date. The Debtor used the withdrawn

funds to pay general living expenses.

      The Debtor filed an amended Schedule C claiming the entire balance in the

Account, $8,939.15, as exempt pursuant to 42 U.S.C. §407. The Trustee agrees that

social security benefits are exempt under Section 407, and that they do not

automatically lose their exempt status simply because they are commingled with

non-exempt funds. However, the Trustee asserts that the exemption only extends to

those funds that are reasonably traceable to the SS Benefits. He proposes that the

Court use the first-in first-out (“FIFO”) method of tracing. Under that analysis, the

Debtor would retain $3,981 of SS Benefits in the Account.




                                         2
Case 19-20889-drd7   Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26     Desc Main
                              Document      Page 3 of 9



      The Debtor contends that the Trustee bears the initial burden of production of

evidence and the ultimate risk of nonpersuasion with regard to tracing the SS

Benefits that were commingled with other funds. She also proposes that the Court

adopt a tracing method called “Reconstructed Separate Bank Accounts” which

creates the fiction that the Debtor placed the SS Benefits into an account separate

from the account into which other income was deposited. Under that analysis, the

Debtor would retain $8,767.50 in her SS Benefits account (and a balance of $171.65

in her general account). Finally, the Debtor argues that FIFO is unrelated to the

tracing of commingled funds, and that using this method would be purely arbitrary.

                               II.    DISCUSSION

      In her initial response, the Debtor focuses on the burden of proof, arguing that

the Trustee must prove that the disbursements made from the Account prior to the

petition date were not made from non-exempt funds. The Trustee argues that he met

his burden of proof by showing that both exempt funds (the SS Benefits) and non-

exempt funds were commingled in the Account, and that the funds are not traceable

to any one source. Therefore, he contends that he rebutted the presumption that the

entire balance in the Account on the petition date was exempt.

      The Debtor contends that In re Danduran, 657 F.3d 749 (8th Cir. 2011), is

directly on point. However, as the Trustee points out, the facts are distinguishable.

The debtor in Danduran sold real and personal property for one price to pay off an


                                          3
Case 19-20889-drd7    Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26     Desc Main
                               Document      Page 4 of 9



existing mortgage. The remaining funds were deposited in an account which he

claimed as exempt under a homestead statute. The trustee objected, claiming that a

portion of the funds in the account were attributed to proceeds from the sale of

personal property which were not exempt, and that entire amount was still in the

account. The Eighth Circuit found that the trustee failed to meet his burden of

proving that none of those proceeds were used to pay the mortgage. It also pointed

out that the trustee failed to argue that only a portion of the exemption was allowed.

Here, the Trustee is arguing that only a portion of the exemption should be allowed,

not that the entire amount of the SS Benefits was in the Account on the Debtor’s

petition date. Therefore, the precise issue that is before this Court was not decided

by Danduran.

      At this point, the parties have presented their evidence and have stipulated to

the facts. The issue presented is a legal question, and the record is before the Court.

Therefore, the Court need not decide the issue regarding the burden of proof.

       The Social Security exemption statute provides that “none of the money paid

or payable … under this subchapter shall be subject to execution, levy, attachment,

garnishment, of other legal process, or to the operation of any bankruptcy or

insolvency law.” 11 U.S.C. §407(a). The SSB clearly fall within the protection of

this statute. (The Trustee does not dispute this.)




                                           4
Case 19-20889-drd7   Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26     Desc Main
                              Document      Page 5 of 9



      Exempt funds held by a debtor in a bank account with other non-exempt funds

remain exempt provided that the funds are reasonably traceable to their exempt

source. In re Wood, 459 B.R. 263, 267 (Bankr. S.D. Ohio 2011); In re Moore, 214

B.R. 628, 631 (Bankr. D. Kan. 1997). The concept of tracing commingled funds is

“an equitable substitute for the impossibility of specific identification.” United

States v. Henshaw, 388 F. 3d 738, 741 (10th Cir. 2004)(citation omitted).

      Courts have typically employed three mechanisms for determining the amount

of exempt funds existing on the petition date when they have been commingled with

non-exempt funds: the lowest intermediate balance test (“LIBT”), the percentage

(or pro-rata) approach, and FIFO. In re Marve, 484 B.R. 735, 737-39 (Bankr. N.D.

Ind. 2013); In re Lichtenberger, 337 B.R. 322, 324 (Bankr. C.D. Ill. 2006)(citing

last-in, first-out approach in addition to the other three most common methods).

Courts must determine on a case-by-case basis the tracing method that is best suited

to achieve a fair and equitable result on the facts before them. Henshaw, 388 F. 3d

at 741. In making that determination, the court should consider the general rule that

exemptions are to be construed in favor of the debtor. Wood, 459 B.R. at 269. But

see Marve, 484 B.R. at 741 (“While it is true that exemptions are to be literally

construed in favor of the debtor, in this court’s view that principle ceases to be

operative when exempt funds are co-mingled with non-exempt funds.”). At the same

time, the interests of the debtor in preserving an exemption must be balanced against


                                         5
Case 19-20889-drd7    Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26     Desc Main
                               Document      Page 6 of 9



the interest of the estate in recovering non-exempt funds for the benefit of creditors.

In re King, 508 B.R. 71, 81 (Bankr. N.D. Ind. 2014).

        The following is a simplified explanation of each of the most common tracing

methods. The LIBT is typically applied where a debtor commingles his own funds

with funds he is holding in trust for another. If the account balance drops to zero,

the trust funds are lost and subsequent deposits are considered non-trust funds. If

the account drops to a balance less than the amount of trust funds, but greater than

zero, the trust funds are limited to the lowest intermediate balance in the account.

Thus, this test is based on the fiction that the debtor would withdraw the non-trust

funds first, retaining as much as possible of the trust funds in the account. Marve,

484 B.R. at 738 (citations omitted).

        The percentage approach requires the determination of the exempt funds to

the account total when the deposit is made. That percentage is then applied to the

disputed funds (i.e., the balance in the account on the petition date) to determine the

portion of exempt funds and non-exempt funds in the account. In re Ross, 2012 WL

3817792 (Bankr. S.D. Ind. Sept. 4, 2012). This method assumes that no intermediate

deposits are made between the initial deposit of the exempt funds and the petition

date.

        FIFO is a standard accounting method. The initial fact which must be

established is the balance in the account immediately preceding the deposit of the


                                          6
Case 19-20889-drd7   Doc 37     Filed 03/27/20 Entered 03/27/20 17:25:26   Desc Main
                               Document      Page 7 of 9



exempt funds. Marve, 484 B.R. at 741. From there, FIFO assumes that the first

funds deposited in a commingled account are also the first funds withdrawn from

that account. In re Christensen, 149 P. 3d 40, 50 (Nev. 2006).

      In researching the cases in which it was necessary for courts to choose a

method to trace exempt funds, the Court noted several trends.          The lowest

intermediate balance approach is used most often when tracing in the context of a

conversion or a trust. See, e.g., United States v. Lowrance, 2002 WL 31987131

(N.D. Okla. Oct. 17, 2002); In re JD Services, Inc., 284 B.R. 292 (Bankr. D. Utah

2002)(constructive trust).    The percentage method is used most often when the

exempt funds were deposited in a single payment, and the debtor made no deposits

into the commingled account between the deposit of the exempt funds and the

petition date. See, e.g., In re Belmont, 2015 WL 7717203 (Bankr. M.D. Fla. Nov.

24, 2015); In re Wharton-Price, 2015 WL 4230856 (Bankr. M.D. Fla. July 6, 2015);

King, 508 B.R. at 80 (the percentage approach is of limited use where there are

intervening deposits after the exempt funds are deposited).

      As pointed out by the Trustee, a significant number of courts have utilized

FIFO as a reasonable and universally-recognized framework for tracing commingled

funds. See, e.g., Marve, 484 B.R. at 741; Moore, 214 B.R. at 631; Christensen, 149

P. 3d at 51. The FIFO method appears to make the most sense in cases, such as this

one under consideration, in which several deposits were made between the time the


                                          7
Case 19-20889-drd7   Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26    Desc Main
                              Document      Page 8 of 9



initial exempt funds were deposited into the commingled account and the debtor’s

petition date. See, e.g., Lichtenberger, 337 B.R. at 323.

      After carefully considering the cases utilizing the various tracing methods and

the facts underlying the courts’ decisions, this Court finds that FIFO is the most

appropriate method to reasonably trace the SS Benefits in the Account and calculate

the amount of the Debtor’s exemption.         There is no support in the caselaw for

utilizing the Debtor’s proposed tracing method. Furthermore, using reconstructed

bank accounts as a framework gives the Debtor the benefit of having segregated the

SS Benefits from non-exempt funds, something she could have done, but did not do.

      Included in the record is a copy of the Debtor’s bank statement (Respondent’s

Exhibit A) covering the relevant time period. The parties have stipulated to its

admissibility. The Trustee posits that applying FIFO would result in a presumption

that $4,958.14 of the Account balance as of the Debtor’s petition date was not

exempt. The Debtor does not contest this computation. Therefore, the amount of

$3,981 represents SS Benefits that the Debtor can retain as exempt.

                               III.   CONCLUSION

      It is undisputed that the Debtor’s exempt SS Benefits were commingled with

non-exempt funds in the Debtor’s Account. It is well-established, however, that

exempt funds are not transformed into non-exempt funds simply because they are

commingled, provided that they are reasonably traceable to their exempt source.


                                          8
Case 19-20889-drd7   Doc 37    Filed 03/27/20 Entered 03/27/20 17:25:26   Desc Main
                              Document      Page 9 of 9



      The Court concludes that the Trustee’s proposed method of tracing, FIFO, is

the best approach under the circumstances. The parties have agreed that a FIFO

computation will result in an SS Benefits exemption of $3,981.

      The Trustee’s objections to the Debtor’s claimed exemption are hereby

sustained.



Dated: March 27, 2020                        /s/Dennis R. Dow
                                             Honorable Dennis R. Dow
                                             United States Bankruptcy Court




                                         9
